                   Case 20-10343-LSS            Doc 5203       Filed 06/02/21       Page 1 of 2




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


    In re:                                                   Chapter 11

    BOY SCOUTS OF AMERICA AND                                Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                             Jointly Administered
                              Debtors.
                                                             RE: 4262

    CERTIFICATE OF NO OBJECTION REGARDING THE THIRTEENTH MONTHLY
    APPLICATION OF OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C. FOR
    ALLOWANCE OF COMPENSATION AND REIMBURSEMENT OF EXPENSES FOR
      THE PERIOD FROM MARCH 1, 2021 TO AND INCLUDING MARCH 31, 2021

                     The undersigned hereby certifies that, as of the date hereof, Ogletree, Deakins,

Nash, Smoak & Stewart, P.C. (“Ogletree”) has received no answer, objection or other responsive

pleading to the Thirteenth Monthly Application of Ogletree, Deakins, Nash, Smoak &

Stewart, P.C. for Allowance of Compensation and Reimbursement of Expenses for the

Period from March 1, 2021 to and Including March 31, 2021 (the “Application”) (D.I. 4262),

filed on May 17, 2021.

                     The undersigned further certifies that Morris, Nichols, Arsht & Tunnell LLP has

caused the review of the Court’s docket in these cases and that no answer, objection or other

responsive pleading to the Application appears thereon. Pursuant to the Notice, objections to the

Application were to be filed and served no later than June 1, 2021 at 4:00 p.m. (Eastern Time).




1
             The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax
             identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
             Debtors’ mailing address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
              Case 20-10343-LSS       Doc 5203    Filed 06/02/21    Page 2 of 2




               Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense

Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341)

entered on April 6, 2020, the Debtors are authorized to pay the amount indicated below without

any further court order.



     (1) Total Fees        (2) Total Expenses       (3) 80% of          Total Debtors are
       Requested               Requested          Requested Fees        Authorized to Pay
                                                                           ( (2) + (3) )

      $145,503.50               $92.43              $116,402.80             $116,495.23

               WHEREFORE, Ogletree respectfully requests that the Application be approved.


 Dated: June 2, 2021                        Ogletree, Deakins, Nash, Smoak &
        Austin, Texas                       Stewart, P.C.


                                            /s/ Bruce A. Griggs
                                            Bruce A. Griggs
                                            Shareholder
                                            301 Congress Avenue, Suite 1150
                                            Austin, Texas 78701
                                            Phone: (512) 344-4700
                                            Email: bruce.griggs@ogletreedeakins.com

                                            SPECIAL LITIGATION COUNSEL TO
                                            THE DEBTORS AND DEBTORS IN
                                            POSSESSION
